DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/711440 filed on December 12, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
No amendments were made to the claims.  Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US Patent Application 2016/0142283) in view of Bockhaus (US Patent Application 2011/0246833 A1).

Claim 1, Bennett teaches an error handling method for a transmission interface connecting between a first device and a second device for performing data transmission between the first device and the second device (View Bennett ¶ 24, 27, 29, 34, 53, 90; network fault, transmission, network interface), wherein a connection type between the transmission interface and the first device is a direct interface (DI) (View Bennett ¶ 24, 34, 50, 58; direct interface) the error handling method comprising: when an error is detected at the direct interface, reporting an error event to a host of the first device (View Bennett ¶ 52, 58; bad communication status).

Bennett does not explicitly teach the connection type between the transmission interface and the second device is an indirect interface (II); when an error is detected at the indirect interface, attempting to handle the error without letting the host discover it; and when the error detected at the indirect interface is determined as unable to be solved, reporting another error event to the host.

However, Bockhaus teaches the connection type between the transmission interface and the second device is an indirect interface (II) (View Bockhaus ¶ 15, 21; PCIe interface); when an error is detected at the indirect interface, attempting to handle the error without letting the host discover it (View Bockhaus ¶ 21, 22; correctable error handled by PCIexpress interface); and when the error detected at the indirect interface is determined as unable to be solved, reporting another error event to the host (View Bockhaus ¶ 21; uncorrectable errors/fatal errors handled by system software).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bennett with the connection type between the transmission interface and the second device is an indirect interface (II); when an error is detected at the indirect interface, attempting to handle the error without letting the host discover it; and when the error detected at the indirect interface is determined as unable to be solved, reporting another error event to the host since it is known in the art that an error can be handled within the device (View Bockhaus ¶ 21, 22).  Such modification would have allowed an error to not be propagated through the network.

Claim 11 is the architecture corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Bockhaus further teaches assisting, by the direct interface, the indirect interface in handling the error detected at the indirect interface without letting the host discover it (View Bockhaus ¶ 21, 22; uncorrectable error handled by device-specific software).

.

Claim(s) 3, 5, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US Patent Application 2016/0142283) in view of Bockhaus (US Patent Application 2011/0246833 A1) and in further view of Bolen (US Patent Application 2013/0060987).

Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 2.  The combination of teachings above do not explicitly teach reporting a normal status to the host for not letting the host discover the error detected at the indirect interface.

However, Bolen teaches reporting a normal status to the host for not letting the host discover the error detected at the indirect interface (View Bolen ¶ 19, 21; uncorrectable error not reported to PCIe root port).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with reporting a normal status to the host for not letting the host discover the error detected at the indirect interface since it is known in the art that an error can be handled within the device (View Bolen ¶ 19, 21).  Such modification would have allowed a correctable error to not be reported the network.



Claim 5, most of the limitations of this claim have been noted in the rejection of Claim 2.  Bolen further teaches when the error detected at the indirect interface is determined as unable to be solved by the indirect interface in a case where the direct interface assists the indirect interface in handling the error, reporting, by the direct interface, an error status to the host (View Bolen ¶ 19, 23; uncorrectable error conditions reported to PCIe root port/AER packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with when the error detected at the indirect interface is determined as unable to be solved by the indirect interface in a case where the direct interface assists the indirect interface in handling the error, reporting, by the direct interface, an error status to the host since it is known in the art that an error can be reported to the host (View Bolen ¶ 19, 21).  Such modification would have allowed an uncorrectable error to be reported the network.

Claim 15 is the architecture corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US Patent Application 2016/0142283) in view of Bockhaus (US Patent .

Claim 4, most of the limitations of this claim have been noted in the rejection of Claim 2.  Bolen further teaches continuing, by the direct interface, to let the host deem that no error has occurred at the indirect interface when handling the error detected at the indirect interface (View Bolen ¶ 19, 21; uncorrectable error not reported to PCIe root port).

The combination of teachings above do not explicitly teach when the error detected at the indirect interface has been solved by the indirect interface, reporting, by the direct interface, a normal status to the host. 

However, Arroyo teaches when the error detected at the indirect interface has been solved by the indirect interface, reporting, by the direct interface, a normal status to the host (View Arroyo ¶ 9, 12, 80; PCIe link recovery/health check).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with when the error detected at the indirect interface has been solved by the indirect interface, reporting, by the direct interface, a normal status to the host since it is known in the art that a PCIe link can be recovered (View Arroyo ¶ 9, 12, 80).  Such modification would have allowed a correctable error for a PCIe interface to be recovered.

Claim 14 is the architecture corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US Patent Application 2016/0142283) in view of Bockhaus (US Patent Application 2011/0246833 A1) and in further view of Li (US Patent 8,185,759).


Claim 6, most of the limitations of this claim have been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the first device is a Universal Serial Bus (USB) device.

However, Li teaches the first device is a Universal Serial Bus (USB) device (View Li Col. 6, Lines 22-27; USB).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first device is a Universal Serial Bus (USB) device since it is known in the art that a USB can transfer data (View Li Col. 6, Lines 22-27).  Such modification would have allowed a USB to connect with a transmission interface using a direct interface.


Claim 16 is the architecture corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 6.  Li further teaches the direct interface is configured to perform transmission via Bulk Only Transfer (BOT)/ USB Attached Small Computer System Interface (SCSI) Protocol (UASP) (View Li Col. 6, Lines 22-27; BOT/USB SCSI UASP).

Claim 17 is the architecture corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim(s) 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US Patent Application 2016/0142283) in view of Bockhaus (US Patent Application 2011/0246833 A1) and in further view of Zhang (US Patent Application 2015/0026509).


Claim 8, most of the limitations of this claim have been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the second device is a hard disk drive (HDD).

(View Zhang ¶ 85; HDD).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a hard disk drive (HDD) since it is known in the art that a HDD can be (View Zhang ¶ 85).  Such modification would have allowed a hard disk drive to connect with a transmission interface using an indirect interface.

Claim 18 is the architecture corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim 9, most of the limitations of this claim have been noted in the rejection of Claim 8.  Zhang further teaches the indirect interface is configured to perform transmission via Non-Volatile Memory Express (NVMe)/ Advanced Host Controller Interface (AHCI) (View Zhang ¶ 29; AHCI and NVMe).

Claim 19 is the architecture corresponding to the method of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US Patent Application 2016/0142283) in view of Bockhaus (US Patent .


Claim 10, most of the limitations of this claim have been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the error event and the another error event comprise at least one of the following events: device not ready, command format error, unsupported command, command aborted, and device deadlock.

However, Bender teaches the error event and the another error event comprise at least one of the following events: device not ready, command format error, unsupported command, command aborted, and device deadlock (View Bender ¶ 16, 32; device deadlock).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the error event and the another error event comprise at least one of the following events: device not ready, command format error, unsupported command, command aborted, and device deadlock since it is known in the art that error event can be detected (View Bender ¶ 16, 32).  Such modification would have allowed an error event to be detected and corrected.

.

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive.
On pages 3-4, Applicant argues that Bennet nor Bockhaus teach configuring two command interfaces in the transmission interface, one forming a direct interface and the other forming an indirect interface, in Claims 1 and 11.
Examiner respectfully disagrees with Applicant because Bennett teaches two independent network interfaces, each connected to one of two independent networks, in Paragraphs 24 and 25.  Each network host includes two network interfaces.  All of the network hosts communicate directly with each other via their corresponding network interfaces, in Paragraph 50.  Bockhaus teaches a PCIe architecture is used for connecting peripherals in a computing platform and is used as a backplane, in Paragraphs 13, 15 and 16.  According to the Applicant’s Specification, the PCIe device (Figure 1 Component 20) is indirectly connected to the other devices.  Therefore, Bennett teaches a direct interface and Bockhaus teaches an indirect interface.



Prior Art Made of Record
:
Padilla et al. (U.S. Patent Application 2019/0278653); teaches indirect interfaces, Paragraph 22.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114